DETAILED ACTION
This Office Action is in response to Amendment filed on June 23, 2022. 
In the instant amendment, claims 1 and 15 are independent claims; claims 1-4, 7-8, 11-13, and 15-19 are currently amended; claims 5-6, 9-10 and 14 are original; claims 20-21 are new.
Claims 1-21 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed June 23, 2022 has been entered. Claims 1 and 15 are independent claims; claims 1-4, 7-8, 11-13, and 15-19 are currently amended; claims 5-6, 9-10 and 14 are original; claims 20-21 are new. Applicant’s amendments and arguments to claims are persuasive to overcome all claim objections and rejections as set forth in the most recent office action mailed 03/24/2022.

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In claims 1 and 15, the term "the first enclosure or the second enclosure" should be "wherein the first enclosure or the second enclosure" (emphasis added) for concisely claiming further structure of either the first enclosure or second enclosure.
In claim 1, the term "sealed from the environment the interior volume" should be " sealed from the environment, the interior volume" (emphasis added) due to improper grammar.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-10, 14-15, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dirk – DE102012216868 (English Translation).

As to claim 1, Dirk teaches a leak detection device (figs.2-3) comprising: a first enclosure 130 operable to receive an element 140 to be tested (fig.2 and described fig.3); a second enclosure 370, the first enclosure or the second enclosure defining an interior volume selectively sealed from an environment surrounding the first enclosure or the second enclosure ([0009]: test volume which is enclosed in gas-tight sealed state; [0047]: test chamber 370 is sealed; thus “a second enclosure, the first enclosure or the second enclosure defining an interior volume selectively sealed from an environment”); a measuring module 250 positioned in the second enclosure 370, the measuring module 250 operable to measure at least one physical quantity in relation to a leak level (see described fig.3; fig.2: a differential pressure test device 250 or differential pressure sensor is intended for a leak test of test objects by means of a differential pressure test; differential pressure corresponds to “at least one physical quantity”, which in relation to a leak test; thus “a measuring module positioned in the second enclosure, the measuring module operable to measure at least one physical quantity in relation to a leak level”); at least one aeraulic connection connecting to said first enclosure and to said measuring module (see described fig.3; fig.2 and [0036-0037]: hose line 262, 264 corresponds to “at least one aeraulic connection”); characterized in that at least one of said first enclosure or said second enclosure further comprises thermal insulation whereby when the interior volume is selectively sealed from the environment, the interior volume is thermally insulated from the environment.


    PNG
    media_image1.png
    512
    662
    media_image1.png
    Greyscale

Dirk does not explicitly teach characterized in that at least one of said first enclosure or said second enclosure further comprises thermal insulation whereby when the interior volume is selectively sealed from the environment, the interior volume is thermally insulated from the environment.
Since Dirk teaches temperature compensation device or second enclosure 370, which has a heat transfer channel for guiding a temperature control air flow 375 such that thermal coupling provides temperature equalization between devices and test item ([0018-0019]), wherein temperature equalization between device(s) and test item helps eliminating such temperature influences, wherein temperature influences can falsify measurement results ([0005-0006]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to utilize temperature equalization aspect within the described interior volume of fig.3 of Dirk, as art equivalent to “thermally insulated interior volume” of the instant application to include wherein said at least one aeraulic connection is thermally insulated (as recited in claim 14), because a temperature control air flow 375 helps eliminating/reducing temperature influences (or transfer of heat) from external/ambient environment, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a temperature control air flow helps eliminating/reducing certain temperature influences (or transfer of heat) from external/ambient environment) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 7, Dirk teaches all limitations of claim 1, Dirk further teaches wherein the second enclosure 370 is positioned in surrounding relation to the first enclosure and encloses the first enclosure within the second enclosure 370 (see described fig.3 and reasons stated in the rejection of claim 1).

As to claim 21, Dirk teaches all limitations of claims 1 and 7, Dirk further teaches wherein the second enclosure 370 enclosing the first enclosure defines an intercalated volume between the second enclosure and the first enclosure (see described fig.3); the device further comprising a ventilation device operable to circulate a gas 375 positioned in the intercalated volume (see described fig.3; moving air stream/flow 375 within the interior/intercalated volume must inherently performed by a ventilation system to circulate the air/gas; otherwise, there will be no moving air/gas within the interior/intercalated volume).
Dirk does not explicitly teach a ventilation device positioned within the second enclosure.
Since Dirk inherently teaches a ventilation device, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to utilize ventilation device/system of Dirk as art equivalent to “a ventilation device positioned within the second enclosure” while still solve the same problem: providing moving air/gas flow within the interior/intercalated volume.

As to claims 9-10 and 14, claims 9-10 and 14 are rejected as reasons stated in the rejection of claim 1.

As to claim 2, modified Dirk teaches all limitations of claim 1, it does not explicitly teach wherein the thermal insulation of said first enclosure or said second enclosure further comprises a material having a thermal conductivity less than 0.05 W/(m.K) at 20°C.
Since it is known in the art that thermal conductivity of air is 0.03 W/(m.K) (as evident in the conclusion session), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal insulation of said first enclosure or said second enclosure of Dirk to include wherein the thermal insulation of said first enclosure or said second enclosure further comprises a material having a thermal conductivity less than 0.05 W/(m.K) at 20°C (as recited in claim 2); wherein the material comprises a thermal conductivity less than 0.03 W/(m.K) at 20°C (as recited in claim 3), for low thermal conductivity because low thermal conductivity greatly reduces overall heat transfer rate, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for low thermal conductivity because low thermal conductivity greatly reduces overall heat transfer rate) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 3, claim 3 is rejected as reasons stated in the rejection of claim 2.

As to claim 15, claim 15 is rejected as reasons stated in the rejection of claims 1-2.

As to claim 17, claim 17 is rejected as reasons stated in the rejection of claims 7 and 21.

Allowable Subject Matter
Claims 4-6, 8, 11-13, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 4, claim 4 includes wherein the first enclosure includes the thermal insulation and the second enclosure includes the thermal insulation, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 5-6 are objected based on their dependency on claim 4. 

As to claim 8, claim 8 includes wherein the thermal insulation of the first enclosure or the second enclosure comprises two walls defining a depressurized volume between said two walls, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 11, claim 11 includes wherein said first enclosure comprises one or more cavities operable to respectively receive the element to be tested and a reference element, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 12-13 are objected based on their dependency on claim 11.

As to claim 16, claim 16 includes the first enclosure and second enclosure including the thermal insulation, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 19 is objected based on their dependency on claim 16.

As to claim 18, claim 18 includes a housing positioned in outer surrounding relation to the second enclosure defining an-a intercalated volume between the housing and the second enclosure; and a ventilation device positioned within the housing operable to circulate a gas positioned in the intercalated volume, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 20, claim 20 includes wherein the thermal insulation of the first enclosure; and the second enclosure comprises the thermal insulation material, in combination with the other recited elements, were not reasonably found in the Prior Art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20200370744, which teaches thermal conductivity of air is 0.025 W/(m.K) at 20 degrees. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861